In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00304-CV
                           ____________________

           IN RE COMMITMENT OF ARMANDO CAMARILLO

_______________________________________________________           _____________ _

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-11-11778 CV
________________________________________________________           ____________ _

                         MEMORANDUM OPINION

      The State of Texas filed a petition seeking the involuntary civil commitment

of Armando Camarillo as a sexually violent predator. See Tex. Health & Safety

Code Ann. §§ 841.001-.151 (West 2010 & Supp. 2012) (SVP statute). A jury

found that Camarillo is a sexually violent predator, and the trial court rendered a

final judgment and an order of civil commitment. Camarillo has appealed the final

judgment. Camarillo’s appeal challenges three of the trial court’s rulings.

Camarillo claims that one of the trial court’s rulings during opening statement

prevented his attorney from explaining the meaning of the term “reasonable


                                        1
doubt.” Another of the rulings Camarillo challenges concerns the trial court’s

decision to allow the State to read Camarillo’s responses to requests for admission

into evidence. Camarillo’s other evidentiary complaint challenges whether the

State should have been allowed to introduce evidence that informed the jury about

the details of Camarillo’s prior sexual offenses. Because the rulings that Camarillo

has challenged either were proper or have not been shown to have caused the jury

to reach an improper verdict, we affirm the trial court’s judgment.

                                    The Statute

      Under the SVP statute the State must prove beyond a reasonable doubt that

the person it seeks to commit for treatment is a sexually violent predator. Id. §

841.062 (West 2010). As defined by the Legislature, a sexually violent predator is

a person who “(1) is a repeat sexually violent offender; and (2) suffers from a

behavioral abnormality that makes the person likely to engage in a predatory act of

sexual violence.” Id. § 841.003(a) (West 2010). Under the statute, a “‘[b]ehavioral

abnormality’” is “a congenital or acquired condition that, by affecting a person’s

emotional or volitional capacity, predisposes the person to commit a sexually

violent offense, to the extent that the person becomes a menace to the health and

safety of another person.” Id. § 841.002(2) (West Supp. 2012). “A condition which

affects either emotional capacity or volitional capacity to the extent a person is

                                         2
predisposed to threaten the health and safety of others with acts of sexual violence

is an abnormality which causes serious difficulty in behavior control.” In re

Commitment of Almaguer, 117 S.W.3d 500, 506 (Tex. App.—Beaumont 2003, pet.

denied).

                                 Opening Statement

      In issue one, Camarillo complains that the trial court committed reversible

error by preventing his attorney, during opening statement, from explaining the

term “reasonable doubt.” Rule 265 of the Texas Rules of Civil Procedure governs

opening statements. With respect to a party such as Camarillo who does not bear

the burden of proof at trial, Rule 265 allows that party to “briefly state the nature of

his claim or defense and what said party expects to prove and the relief sought.”

Tex. R. Civ. P. 265(a).

      Generally, trial courts have broad discretion in deciding to reasonably limit

opening statement. Ranger Ins. Co. v. Rogers, 530 S.W.2d 162, 170 (Tex. Civ.

App.—Austin 1975, writ ref’d n.r.e.). A trial court’s decision to limit opening

statement is reviewed under an abuse of discretion standard. See Guerrero v.

Smith, 864 S.W.2d 797, 800 (Tex. App.—Houston [14th Dist.] 1993, no writ).

“Any abuse of discretion by the trial court is reversible error if it was calculated to

cause and probably did cause the rendition of an improper judgment.” Tacon

                                           3
Mech. Contractors, Inc., v. Grant Sheet Metal, Inc., 889 S.W.2d 666, 675 Tex.

App.—Houston [14th Dist.] 1993, writ denied) (citing S. Pac. Transp. Co. v.

Peralez, 546 S.W.2d 88, 97 (Tex. Civ. App.—Corpus Christi 1976, writ ref’d

n.r.e.); see Tex. R. App. P. 44.1(a)(1).

      The record shows that during Camarillo’s opening statement, when his

attorney attempted to provide the jury with an analogy explaining his

understanding of the term “beyond a reasonable doubt,” the State’s attorney

objected, stating: “This is getting into argument at this point instead of just

previewing the evidence.” The trial court instructed Camarillo’s attorney that

“[y]ou’re supposed to tell them what the evidence is going to show. Not what

beyond a reasonable doubt is. You can save that for closing argument. Okay?”

Camarillo’s attorney did not object to the ruling; instead, Camarillo’s attorney

responded: “Yes, [y]our Honor.” When asked by the trial court if he had anything

more, Camarillo’s attorney responded: “No, [y]our Honor.”

      Nevertheless, while Camarillo’s attorney did not explain his understanding

of the meaning of “beyond reasonable doubt” in his opening statement, during

closing argument, Camarillo’s attorney did tell the jury what he believed the term

“beyond reasonable doubt” meant. Even if the trial court improperly restricted

opening statement, a matter we need not decide, we are not persuaded that the

                                           4
alleged error was calculated to and caused the jury to reach an improper verdict

where the record shows that the jury received defense counsel’s interpretation of

the term before the trial ended. See Tacon, 889 S.W.2d at 675. We overrule issue

one.

                               Requests for Admission

       In issue two, Camarillo complains the trial court allowed the State to read

his responses to the State’s requests for admission into evidence. See generally

Tex. R. Civ. P. 192.1(e) (listing permissible forms of discovery which include

requests for admission). According to Camarillo, the State used his responses to

the requested admissions in a way that diminished the State’s burden of proving

that he is a sexually violent predator.

       Unless otherwise provided by the SVP statute, an SVP commitment

proceeding is subject to the Texas Rules of Civil Procedure. See Tex. Health &

Safety Code Ann. § 841.146(b) (West 2010). The applicable rule provides that a

matter admitted in response to Rule 198 requests “is conclusively established as to

the party making the admission unless the court permits the party to withdraw or

amend the admission.” Tex. R. Civ. P. 198.3. There is no conflict between the SVP

statute and Rule 198. See In re Commitment of Malone, 336 S.W.3d 860, 862 (Tex.

App.—Beaumont 2011, pet. denied). We have previously held that a party’s

                                          5
responses to admissions may be used appropriately in SVP cases. See id.; see also

Tex. Health & Safety Code Ann. § 841.146(b). In other words, if relevant to the

disputed issues, a trial court may allow a party’s responses to the opposing party’s

requests for admission to be used as evidence in SVP cases.

      Camarillo argues that by using his responses to the admissions, the State

lowered its burden of proof. We disagree that reading his responses into evidence

lowered the State’s burden of proof. During voir dire, the State explained that it

bore the burden of proof on its claims. In closing argument, the State argued that it

had proven its case “beyond a reasonable doubt.” The jury charge places the

burden of proof on the State, and the jury question addressing whether Camarillo

has a behavioral abnormality includes the “beyond reasonable doubt” standard.

      While Camarillo’s responses to the requests for admission were used as

evidence, his responses were not used to lower the State’s burden of proving its

case beyond reasonable doubt. See In re Commitment of Delacruz, No. 09-11-

00554-CV, 2012 Tex. App. LEXIS 649, at **6-7 (Tex. App.—Beaumont Jan. 26,

2012, pet. denied) (mem. op.). We overrule issue two.

                            Details of Prior Criminal Offenses

      In issue three, Camarillo complains that the trial court improperly admitted

details about his prior sexual offenses and that the prejudicial value of this

                                         6
evidence substantially outweighed its probative value. Camarillo points to

testimony by the State’s experts relating details about his prior sexual offenses.

Camarillo also complains that the State’s attorney again emphasized these same

details during closing argument. According to Camarillo, repeating the details of

matters that concerned his prior offenses resulted in the jury’s rendering an

improper verdict.

      We review a trial court’s decision concerning the admissibility of evidence

for an abuse of discretion. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d
35, 43 (Tex. 1998). A trial court abuses its discretion when it acts without

reference to any guiding rules and principles, or if it acts arbitrarily and

unreasonably. E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558

(Tex. 1995); Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex. 1985). We will reverse a judgment if an error by the trial court probably

caused the rendition of an improper judgment or probably prevented the appellant

from properly presenting the case on appeal. See Tex. R. App. P. 44.1(a).

      Camarillo complains that the trial court improperly allowed the State’s

forensic psychologist, Dr. Stephen Thorne, and the State’s psychiatrist, Dr. David

Self, to relate the details of Camarillo’s prior offenses by conveying information

found within records they reviewed to form their opinions. Camarillo argues that

                                         7
these details were inadmissible as hearsay, and that it was unfairly prejudicial to

admit the information in the records about his prior sexual offenses. See Tex. R.

Evid. 705(d) (addressing the admission of underlying facts or data reviewed by

expert witnesses). When Camarillo objected to the disclosure of the details

concerning his prior sexual offenses through the testimony of the State’s experts,

his objections were overruled. However, before each expert discussed the

information that had been reviewed in preparing an expert opinion, the trial court

gave the jury a limiting instruction, explaining that “[s]uch evidence is admitted

only for the purpose of showing the basis of the expert’s opinion.” See id.

      Trial courts have discretion to admit the underlying facts or data on which an

expert has based an opinion. See Tex. R. Evid. 705(a); Boswell v. Brazos Elec.

Power Coop., Inc., 910 S.W.2d 593, 602 (Tex. App.—Fort Worth 1995, writ

denied). Rule 705(d) provides:

      When the underlying facts or data would be inadmissible in evidence,
      the court shall exclude the underlying facts or data if the danger that
      they will be used for a purpose other than as explanation or support
      for the expert’s opinion outweighs their value as explanation or
      support or are unfairly prejudicial. If otherwise inadmissible facts or
      data are disclosed before the jury, a limiting instruction by the court
      shall be given upon request.

Tex. R. Evid. 705(d). In Camarillo’s case, the trial court could have reasonably

concluded that the evidence at issue would be helpful to the jury to explain how the

                                         8
State’s experts had formed their respective opinions regarding Camarillo’s

behavioral abnormality. Each expert explained the facts that had been considered

in forming an opinion, and each explained how the information from Camarillo’s

records about his prior sexual offenses had influenced that determination. Given

the purpose for admitting the evidence at issue—as explanation or support for the

expert’s opinion—and the trial court’s instruction about how the jury could use

such evidence, the trial court’s conclusion that the information would not be

unfairly prejudicial was reasonable. See In re Commitment of Ford, No. 09-11-

00425-CV, 2012 Tex. App. LEXIS 2221, at **4-5 (Tex. App.—Beaumont Mar.

22, 2012, no pet.) (mem. op.); In re Commitment of Day, 342 S.W.3d 193, 199

(Tex. App.—Beaumont 2011, pet. denied). We conclude that the admission of the

evidence at issue was not an abuse of discretion, and that it did not cause the jury

to reach an improper verdict. See Tex. R. App. P. 44.1(a)(1). We overrule issue

three.

         Having overruled all of Camarillo’s issues, we affirm the trial court’s

judgment.

         AFFIRMED.




                                         9
                                     ________________________________
                                               HOLLIS HORTON
                                                    Justice


Submitted on March 1, 2013
Opinion Delivered June 13, 2013
Before McKeithen, C.J., Kreger and Horton, JJ.




                                       10